DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Status of the Claims
The status of the claims as of the response filed 7/13/2022 is as follows: Claims 2-4, 6, 10, 12, 14, 16-18, and 30 are cancelled. Claims 1, 15, and 19-20 are currently amended. Claims 5, 7-9, 11, 13, and 21-29 are as previously presented. Claim 31 is new. Claims 1, 5, 7-9, 11, 13, 15, 19-29, and 31 are currently pending in the application and have been considered below.

Response to Amendment
Rejection Under 35 USC 101
The claims have been amended but the 35 USC 101 rejections are upheld for claims 1, 5, 7-9, 11, 13, 15, and 20-29.
Rejection Under 35 USC 103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. the sensors gathering audio, image or video information as in claim 1, the machine learning model analyzing electronic image data or video data as in claim 15, the receipt of an electronic treatment plan in the form of a text message or computer generated audio as in claim 20, etc.), and thus the corresponding 35 USC 103 rejections for claims 1, 5, 7-9, 11, 13, 15, and 19-30 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.
Response to Arguments
Rejection Under 35 USC 101
On page 8 of the Remarks filed 7/13/2022 Applicant argues that eligibility rejections should be withdrawn “at least based on the amendments to claims 1, 15, 19, and 20 provided herein” without providing any particular arguments regarding specific elements or claim language believed to render the claims eligible. Applicant’s reply is fully considered, but Examiner maintains that claims 1, 5, 7-9, 11, 13, 15, and 20-29 are not patent eligible, as explained in more detail in the updated 35 USC 101 rejections below. However, Examiner does note that claim 19 is found to be patent eligible by integrating the recited judicial exception into a practical application by reciting particular details of the machine learning model training and video information processing such that the models are no longer recited at a high level of generality and no longer amount to the words “apply it” with a computer. A more detailed explanation of patent eligibility for claim 19 can be found in the updated 35 USC 101 rejection section below. 
Rejection Under 35 USC 103
On pages 8-9 of the Remarks Applicant argues that none of Rapaka, Sharma, and Baeuerle sufficiently teach or disclose the newly amended portions of the independent claims, e.g. sensors gathering audio, image or video information and causing an incident report to be initiated based on collection of such information as in claim 1; analyzing image or video information with machine learning models that execute their analysis based on injury models trained on historical image data of injuries representing different types of injuries with different characteristics as in claim 15; and receiving an electronic treatment plan in the form of a text message or computer generated audio at a user device as in claim 20. Applicant’s arguments are fully considered, but are not persuasive with regards to claims 1 and 15. For example, Rapaka teaches that imaging data representing a patient’s emergency situation (i.e. injury) can be obtained and electronically provided to the system for further analysis that results in a report (see [0024]-[0027] & [0070]-[0071]) as in amended claim 1. Further, Rapaka teaches the determination of risk using a machine learning classifier (see [0038]-[0039] & [0041]), which can be based on collected imaging scans of the condition (per [0024]-[0027]), the diagnosed condition (i.e. injury type), and use other current inputs like blood biomarkers and non-invasive measurements as noted in [0030] & [0032]. Paras. [0018]-[0020], [0028], [0037], & [0040] further note the machine learning classifier is trained from historical data available for typical emergency situations, including image data for different situations with different features, as in amended claim 15. Examiner agrees that the newly introduced aspect of claim 20 directed to outputting the treatment plan in the form of a text message or computer generated audio at a user device is not explicitly disclosed in the cited prior art references; a new reference is relied upon to teach this limitation in the updated 35 USC 103 rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19-20, 27-29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the one or more machine learning models execute analysis based on injury models trained on historical image data of injuries representing different types of injuries with different characteristics” in lines 8-10. It is unclear what the metes and bounds of this limitation are because it is unclear if the machine learning models and trained injury models are intended as the same models or distinct models operating separately. Applicant’s specification appears to indicate that they are the same, noting “the one or more first image classification models/algorithms can include injury models trained on historical image data of injuries representing different types of injuries with different characteristics” in para. [0044]. However, the language of the claim itself appears to indicate that they are distinct models, with analysis of the risk estimation machine learning model being “based on” trained injury models without positive recitation of a training step or description of how the injury models influence the one or more machine learning models. Accordingly, the scope of the claim is indefinite and claim 15 is rejected under 35 USC 112(b). For purposes of applying art, this limitation will be interpreted as indicating that the machine learning models can include injury models trained on the recited types of data. Claims 19, 27-29, and 31 are also rejected on this basis because they inherit the indefinite language due to their dependence on claim 15. 
Claim 19 recites “extend connectivity of the network in time dimension” in line 7. There is insufficient antecedent basis for “the network” in the claim because there is no previously recited “network.” For purposes of examination, Examiner interprets “the network” of this claim as “a network” newly introduced by the claim. 
Claim 20 recites “receive, by the processing component, electronic transmission of the treatment plan to a device at a location associated with the patient.” It is unclear from this wording which element is actually receiving the treatment plan – the processing component or the device at a location associated with the patient. For purposes of examination, Examiner interprets this limitation as indicating that the treatment plan is received by the device at a location associated with the patient, in accordance with at least paras. [0004] & [0064] of the specification. 
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 7-9, 11, 13, 15, 20-29, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1, 5, 7-9, 11, 13, and 21-26 are directed to a system (i.e. a machine), claims 15, 19, 27-29, and 31 are directed to a method (i.e. a process), and claim 20 is directed to a computer program product (i.e. a manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 15 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people. Specifically, the claim recites classifying a type of an injury endured by a patient; analyzing electronic image data or video data associated with an incident report to estimate a risk level associated with the injury based on the type of the injury and on context information regarding the patient; and determining one or more affinities of the patient related to a treatment plan for the injury, the one or more affinities being based on one or more monitored behavioral reactions of the patient to the treatment plan that occur during treatment of the patient according to the treatment plan, wherein the one or more behavioral reactions comprises monitored body movements.
Each of these steps, when considered as a whole, describe a medical diagnostic interaction that could take place between a patient and healthcare professional. For example, a clinician may examine an injury and classify or diagnose the injury type, then use their medical knowledge to estimate a corresponding risk level of the injury based on images or video of the injury as well as the injury type and observed contextual information about a patient. The clinician could then observe a patient’s reaction to a provided treatment and judge an affinity of the patient to the treatment (e.g. whether it is causing the patient harm or helping to alleviate pain) based on the patient’s body movements (e.g. shrinking away from a painful touch, flailing limbs in agitation, remaining still and calm, etc.). Thus, the claim recites an abstract idea in the form of a certain method of organizing human activity. Independent claims 1 and 20 recite substantially similar limitations, with claim 20 only differing in monitoring eye movements rather than body movements to determine the affinity, which a clinician would still be capable of observing (e.g. by linking frantic eye movements with a painful or negative affinity to treatment and calm, still eye motions as a positive affinity). Accordingly, these claims each also recite an abstract idea in the form of a certain method of organizing human activity under the above analysis. 
Dependent claims 5, 7-9, 11, 13, 19, 21-29, and 31 inherit the limitations that recite an abstract idea from their dependence on claims 1, 15, or 20, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 5, 8-9, 11, and 21-25, 27-29 recite further limitations that, under their broadest reasonable interpretations, cover a diagnostic or other medical interaction between people that amounts to a certain method of organizing human activity. 
Specifically, claim 5 recites determining the treatment plan for treating the patient based on the injury classification, risk evaluation, or both, which a clinician could provide during a patient interaction by thinking about each factor in light of their medical training to choose an appropriate treatment plan. 
Claims 8 and 28 recite predicting behavioral reactions for the patient based on the treatment plan, which a clinician could achieve by drawing on previous knowledge and experience with patients to anticipate any adverse effects associated with an injury treatment (e.g. allergic reaction, rash/irritation, discomfort, etc.). 
Claims 9 and 27 recite generating, during treatment of the patient according to the treatment plan, one or more updates to the treatment plan, based on the one or more affinities of the patient, which a clinician could achieve by observing whether a treatment is working for a patient or not and updating the provided treatment to better optimize the treatment for the patient (e.g. by adjusting their position or approach of administering a treatment like an injection or bandaging if the initial approach appears to be causing the patient undue pain). 
Claim 11 recites monitoring feedback information regarding the one or more behavioral reactions of the patient in response to facilitation of the treatment plan and employing the feedback information to determine the one or more affinities, which a clinician could achieve by observing a patient’s reaction to a treatment and determining whether the treatment is causing pain, discomfort, pain relief, etc. 
Claims 21 and 29 recite determining responsive actions to minimize harm to the patient attributable to the one or more behavioral reactions and generating updates to the treatment plan based on the responsive actions, which a clinician could achieve by thinking of interventions to mitigate predicted adverse effects (e.g. soothing creams, painkillers, use of more comfortable dressing materials, recommending more frequent washing or dressing changes, etc.) and including these in an updated treatment plan or administration. 
Claim 22 recites determining the affinities during the treatment of the patient according to the treatment plan, which a clinician could achieve by observing a patient while treatment is ongoing and determining positive or negative reactions to the treatment. 
Claim 23 recites determining the affinities based on physiological reactions of the patient to the treatment plan, which a clinician could achieve by observing physiological signs of a patient such as breathing rate, perspiration, pupil dilation, etc. 
Claim 24 recites incorporating context information regarding a treating entity into the risk evaluation, which a clinician could achieve by thinking about their own skills/competencies as a clinician and location / other context when determining the level of risk for a patient’s injury (e.g. if a user only knows basic first aid and is equipped with only small bandages, a particularly deep wound would have a higher risk level than if the user was a paramedic with access to stitches or other wound closure supplies). 
Claim 25 recites predicting behavioral reactions for a treating entity facilitating the treatment plan based on one or more factors, which a clinician could achieve by thinking about their own ability to work under pressure and prior training/skills to predict their own behavioral reaction, e.g. whether they are likely to give up on treating a patient with severe head trauma if they only know basic first aid.
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application in the independent claims. In particular, claim 1 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 1 include: 
a system comprising a memory that stores computer executable components and a processor that executes the computer executable components stored in the memory, 
the computer executable components including:
an incident reporting component that activates one or more sensors that gathers audio, image or video information for a patient that has endured an injury and causes an incident report for the injury endured by the patient to be initiated based on collection of the audio, image or video information by the one or more sensors and electronically attaching to the system, via a computer network between a device having the one or more sensors and the system, the audio, image or video information to the system,  
an injury classification component, 
a risk evaluation component employing one or more machine learning models, and 
an affinity component. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare environment). 
Further, the additional elements of a memory and processor executing the injury classification, risk evaluation, and affinity components in this claim merely amount to instructions to implement an abstract idea on a computer because they are recited at a high level of generality and are utilized as tools with which to automate/digitize otherwise-abstract steps that could traditionally be performed by a clinician or other caregiver during a medical interaction with a patient, such as injury classification, risk level estimation, and treatment response determination. In other words, invoking a processor to execute software components stored in memory that classify injuries, estimate risk levels, and determine treatment reaction affinities are equivalent to the words “apply it” with a computer. In addition, use of one or more generically recited “machine learning models” to estimate the risk level also amounts to the words “apply it” with a computer because the machine learning model is recited at a high level of generality to perform a function that could otherwise be achieved by a human actor, i.e. it automates an otherwise abstract process. Further, use of an incident reporting component that activates one or more sensors that gathers audio, image or video information and causes an incident report to be initiated based on collection of the audio, image or video information and electronically attaching the audio, image or video information to the system via a computer network amounts to insignificant extra-solution activity because the activated sensors are a means of mere data gathering (as described in at least para. [0073] of the specification). Further, the gathered audio, image or video information is not specifically integrated into any of the subsequent analysis steps of the claim, nor does any particular practical event trigger the sensor activation beyond a user initiating a report as noted in [0073]. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 15 similarly does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 15 include computer implementation of the method, a system operatively coupled to a processor, activation of one or more sensors in association with initiation of an incident report for an injury endured by a patient, and one or more machine learning models that analyze electronic image data or video data associated with the incident report, the one or more machine learning models executing analysis based on injury models trained on historical image data of injuries representing different types of injuries with different characteristics. These additional elements, when considered in the context of each claim as a whole, do not integrate the abstract idea into a practical application for the same reasons explained for claim 1 above (e.g. the combination of computing elements, including the machine learning models, amount to mere instructions to apply the judicial exception in a computer environment while the nominal activation of sensors amounts to insignificant extra-solution activity). Examiner notes that the machine learning models themselves being trained on historical image data of injuries representing different types of injuries with different characteristics in order to analyze electronic image data or video data associated with an incident report to output an estimated risk level would likely provide integration into a practical application; however, the claims as currently drafted do not actually reflect this situation and instead note that the one or more machine learning models execute their analysis “based on” trained injury models. As noted in the 35 USC 112(b) rejection above, it is unclear what the injury models are, how they operate, how they specifically influence the risk estimation machine learning models, etc. and thus these elements as presently recited do not provide integration into a practical application. 
Independent claim 20 similarly does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 20 include a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component; activation of one or more sensors in association with initiation of an incident report for the injury endured by the patient; one or more machine learning models; and receipt of electronic transmission of the treatment plan at a device at a location associated with the patient in the form of a text message or computer generated audio. These additional elements, when considered in the context of each claim as a whole, do not integrate the abstract idea into a practical application for the same reasons explained for claim 1 above (e.g. the combination of computing elements, including the machine learning models, amount to mere instructions to apply the judicial exception in a computer environment while the nominal activation of sensors amounts to insignificant extra-solution activity). Receipt of an electronic treatment plan in the form of a text message or computer generated audio amounts to insignificant extra-solution activity similar to printing a report because it amounts to the nominal outputting of the main analysis steps. Claim 20 also recites the additional element of eye tracking sensors used to monitor eye movements, which amount to means of necessary data gathering for the main diagnostic and affinity determination steps and thus also amounts to insignificant extra-solution activity. Accordingly, this claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 5, 7-9, 11, 13, 21-29, and 31 is also not integrated into a practical application. Claims 5, 8-9, 11, and 21-25, 27-30 merely further describe the abstract idea identified in the independent claims (as described above) without presenting new additional elements (save for the various names of the components introduced in claims 5, 8-9, 11, and 21, which are treated as software instructions executed on the generic computer processor of claim 1 and thus similarly amount to mere instructions to apply the abstract idea with generic computer components). 
Claim 7 recites that the updates to the treatment plan are conveyed specifically in a format observable by a treating entity to a device to be observed by the treating entity, which amounts to the mere outputting of user-derived guidance at a generic device, which is considered insignificant post-solution activity equivalent to merely printing a report as described in MPEP 2106.05(g). 
Claim 13 recites that feedback information comprises interaction data captured via one or more sensors, which amounts the insignificant extra-solution activity of necessary data gathering with generically recited sensor devices, and thus does not provide integration into a practical application.  
Claim 26 recites a guidance component that accesses and provides treatment plan information or guidance to various entities, which amounts to the mere outputting of user-derived guidance at a generic device in a similar manner to claim 7 above, which is considered insignificant post-solution activity equivalent to merely printing a report as described in MPEP 2106.05(g). 
Claim 31 recites rendering the treatment plan information using augmented reality techniques that overlay visual information or indicators onto a live view of the patient or incident environment, wherein the rendering is via a heads-up display, googles, glasses, or another augmented reality display device. This additional element again amounts to the mere outputting of treatment plan information at a generic device in a similar manner to claims 7 and 26 above, which is considered insignificant post-solution activity equivalent to merely printing a report as described in MPEP 2106.05(g). 
Examiner notes that claim 19 recites that the one or more machine learning models comprise a time information fusion-based approach for video data, wherein the video data is considered a plurality of fixed-sized segments and the one or more machine learning models extend connectivity of the network in time dimension to learn spatio-temporal features for classification based on a plurality of connectivity patterns comprising early fusion, slow fusion or late fusion. This element does not amount to the words “apply it” with generic computing components because they include specific video processing and fusion-based techniques for training the machine learning models such that they can no longer be considered machine learning models recited at a high level of generality. They employ particular techniques for training and processing of the video data to determine risk level estimations such that they provide integration into a practical application.
Accordingly, the additional elements of claims 1, 5, 7-9, 11, 13, 15, 20-29, and 31 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 5, 7-9, 11, 13, 15, 20-29, and 31 are directed to an abstract idea.
Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system comprising a memory and a processor executing stored instructions to perform the classifying, estimating, determining, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes paras. [00100]-[00121] of Applicant’s specification, where an exemplary generic computing environment is described. Examiner specifically points to the following disclosures:
[00102]: “those skilled in the art will appreciate that the inventive methods can be practiced with other computer systems configurations, including single-processor or multiprocessor computer systems, minicomputers, mainframe computers, Internet of Things (IoT) devices, distributed computing systems, as well as personal computers hand-held computing devices, microprocessor-based or programmable consumer electronics, and the like”;
[00103]: “Computing devices typically include a variety of media, which can include computer-readable storage media, machine-readable storage media, and/or communications media…. Computer-readable storage media or machine-readable storage media can be any available storage media that can be accessed by the computer and includes both volatile and nonvolatile media, removable and non-removable media”;
[00107]: “The processing unit 1404 can be any of various commercially available processors”;
[00111]: “The systems and methods described herein can be implemented utilizing various commercially available operating systems or combinations of operating systems.” 
These portions of Applicant’s specification indicate to one of ordinary skill in the art that generic computing elements (e.g. memory, processing units, and software instructions) can be utilized to implement the invention. Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of memory and processing components executing software instructions within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity and thus do not provide an inventive concept. Such a combination is also shown to be well-understood, routine, and conventional by at least Rapaka et al. (US 20180315182 A1) Fig. 6 & [0089]-[0090]; Nawana et al. (US 20140081659 A1) Fig. 1; and McNair (US 10946311 B1) Fig. 1B & Col5 L58 – Col6 L2.The use of trained machine learning models to perform some of the otherwise-abstract steps (e.g. estimating risk level) also amounts to mere instructions to apply the judicial exception with generic computing components. As evidence of the generic nature of the machine learning models, Examiner points to paras. [0044]-[0045], [0048], [0050], & [0056], where several exemplary machine learning models such as neural networks, deep neural networks, and convolutional neural networks are disclosed at a high level of generality, and the specifics of a particular claimed embodiment of machine learning methods are not described. Further, use of trained machine learning models for automating these types of classification and risk determination steps is also shown to be well-understood, routine, and conventional, as evidenced by at least Rapaka [0014]; Nawana abstract; and McNair ‘311 abstract. 
As noted above, use of an incident reporting component that activates one or more sensors in association with initiation of an incident report amounts to insignificant extra-solution activity because the activated sensors are not triggered by any system analysis or function and the gathered data is not further utilized in any subsequent analysis steps and are thus a nominal addition to the main diagnostic and treatment determination steps of the invention. Further, it is well-understood, routine, and conventional to activate and utilize various types of sensors (including imaging sensors like cameras) in diagnostic, treatment provision, and other types of medical interactions with a patient, as evidenced by at least at least Kehr (US 20130218588 A1) [0122] & [0132]; Rasochova (US 20210027897 A1) [0070]-[0071]; and McNair (US 10716517 B1) Col10 L26-67. Accordingly, this additional element does not provide an inventive concept. 
Regarding the remaining additional elements introduced in claims 7, 13, 20, 26, and 31, as noted above, the steps of outputting guidance information in a user-observable format (e.g. text message or computer generated audio) using a device (e.g. an AR device) and receiving feedback information from sensors amount to insignificant extra-solution activity in the forms of printing a report and necessary data gathering, respectively. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. transmitting guidance information to an output device and receiving feedback or eye movement information from a sensor) as well as storing and retrieving information in memory (i.e. accessing and providing treatment plan information) are recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). Further, Examiner notes that the outputting of treatment data as text messages or computer generated audio is well-understood, routine, and conventional as evidenced by at least Amarasingham et al. (US 20130262357 A1) [0022], [0027], & [0046], Nawana [0162], and Bozsak et al. (US 20190388002 A1) [0055]; while use of AR devices to output similar information is also well-understood, routine, and conventional as evidenced by at least Cossler et al. (US 20180182475 A1) [0046] & [0228] and Nawana [0239]. 
Thus, when considered as a whole and in combination, claims 1, 5, 7-9, 11, 13, 15, 20-29, and 31 are not patent eligible. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-9, 11, 13, 15, 21-23, and 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaka et al. (US 20180315182 A1) in view of Sharma (US 20180140835 A1) and Baeuerle (US 20190307384 A1).
Claim 1
Rapaka teaches a system, comprising: 
a memory that stores computer executable components (Rapaka Fig. 6, [0089], noting memory 15 with processing instructions); 
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Rapaka Fig. 6, [0089]-[0090], noting processor 13 executing the processing instructions of memory 15): 
 (Rapaka [0024]-[0027], noting imaging data representing the patient’s emergency situation (i.e. injury) can be obtained from various imaging modalities (i.e. sensors) electronically providing data to the processor-based system for further analysis; such further analysis can include diagnosis of an emergency condition when the imaging data is collected due to a patient visit to an emergency room or by an EMT in an ambulance, indicating that a diagnosis procedure ending in a report (as in [0070]-[0071]) may be initiated by collection of the images);
an injury classification component that classifies a type of the injury endured by the patient (Rapaka [0038]-[0039], noting the system diagnoses a condition of a patient, such as a cause of an emergency; this is considered equivalent to classifying a type of injury endured by a patient); 
a risk evaluation component that employs one or more machine learning models to estimate a risk level associated with the injury, based on the type of the injury and on context information regarding the patient (Rapaka [0038]-[0039], [0041], noting the system determines a risk for a patient using a machine learning classifier, which can be based the diagnosed condition (i.e. injury type) and use other current inputs like blood biomarkers and non-invasive measurements as noted in [0030] & [0032], considered equivalent to context information regarding the patient); and

In summary, Rapaka teaches a system for classifying and evaluating a patient in an emergency situation. The system utilizes both past and current patient information in its analysis, including data related to patient symptoms, CT imaging, blood biomarkers, and other types of data (Rapaka [0032]). Rapaka further notes that the current patient data can be provided in many ways, including directly from the patient while in an ambulance or patient upon placing an emergency call (see [0074]), as well as via imaging modalities in a hospital or at the point of care (see [0024]-[0027]). Para. [0074] further teaches that an emergency call and subsequent triage evaluation can be triggered by a wearable sensor system collecting continuous physiological parameters for a patient. Accordingly, although Rapaka fails to explicitly disclose an incident reporting component that activates the one or more sensors, this reference does teach both the gathering of current patient information upon initiation of an incident report (i.e. by obtaining current patient data directly from a patient when the patient places an emergency call) as well as that current patient information can be provided to the system from wearable sensors and/or imaging modalities in the event of an emergency. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the means of obtaining current patient information in association with an initiated incident report to include activating one or more sensors (e.g. a wearable sensor or imaging modality) for such a purpose because Rapaka teaches that such sensors may be a source of current patient information and use of sensors activated to provide the current state of the patient would provide the benefit of including objective physiological information about the patient’s abnormal parameters at the point of care (as suggested by Rapaka [0027] & [0074]). 
In summary, Rapaka teaches a system that uses machine learning to evaluate various types of patient data to classify and provide a risk evaluation of an emergency condition for a patient. The system further determines an outcome for the patient as noted in [0039]: “The outcome is a prediction of results of a given treatment and/or due to a condition” The outcome may be a length of occurrence of the condition without treatment, a life expectancy with and/or without treatment, reoccurrence, or other information depending [on] various treatment options.” Thus the reference contemplates determining some kind of patient reaction to various treatment options. However, it fails to explicitly disclose an affinity component in the manner Applicant intends, that is an affinity component that determines one or more affinities of the patient related to a treatment plan for the injury, the one or more affinities being based on one or more monitored behavioral reactions of the patient to the treatment plan that occur during treatment of the patient, wherein the one or more behavioral reactions comprises monitored body movements of the patient.
However, Sharma teaches an affinity component that determines one or more affinities of the patient related to a treatment plan for the injury, the one or more affinities being based on one or more monitored behavioral reactions of the patient to the treatment plan that occur during treatment of the patient (Sharma Fig. 4, [0071]-[0073], noting analysis of patient feedback during a treatment (including subjective and objective feedback considered equivalent to monitored behavioral reactions such as patient-provided pain scores and physiological measurements, per [0068]-[0069]) to determine whether the ongoing treatment is successfully reducing pain symptoms, considered equivalent to an affinity to the treatment plan because reduction of pain symptoms is a positive outcome of a treatment that a patient would have a positive ‘affinity’ for, while failure to reduce pain symptoms (or an increase of pain) is a negative outcome of a treatment that a patient would have a negative ‘affinity’ for). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the treatment outcome-aware system of Rapaka to include evaluation of a patient’s affinity for a particular treatment as in Sharma in order to allow for the adjustment of a chosen therapy that is not working to effect a desired treatment outcome, as suggested by Sharma [0010]-[0011]. 
Thus, Rapaka in view of Sharma teaches a system that can classify and evaluate an emergency condition for a patient and then determine a patient’s affinity for a given treatment based on patient-provided feedback like pain scores and physiological measurements (i.e. monitored behavioral reactions). However, the combination fails to explicitly disclose that such monitored behavioral reactions specifically include monitored body movements of the patient. However, Baeuerle teaches the use of monitored body movements of a patient to evaluate pain or other bodily states of a patient (such as anxiety, happiness, fear, feverishness, etc., equivalent to affinities) in real time (Baeuerle [0007], [0012]-[0013], [0063]-[0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the affinity detection methods of the combination (i.e. evaluation of patient-provided pain scores and physiological measurements) to include evaluation of patient bodily state based on body movements as in Baeuerle in order to provide a more objective, repeatable means of measuring a patient’s bodily state (equivalent to affinity) that does not rely on self-reported data from patients and does not require patient awareness of the monitoring sensors, as suggested by Baeuerle [0001] & [0037].
Claim 15
Rapaka teaches a computer implemented method (Rapaka Fig. 6, [0089]-[0090], noting processor 13 executing processing instructions of memory 15 to perform a method), comprising: 

classifying, by the system, a type of the injury endured by the patient (Rapaka [0038]-[0039], noting the system diagnoses a condition of a patient, such as a cause of an emergency; this is considered equivalent to classifying a type of injury endured by a patient); 
employing, by the system, one or more machine learning models to that analyzes electronic image data or video data associated with the incident report to estimate a risk level associated with the injury, based on the type of the injury and on context information regarding the patient, wherein the one or more machine learning models execute analysis based on injury models trained on historical image data of injuries representing different types of injuries with different characteristics (Rapaka [0038]-[0039], [0041], noting the system determines a risk for a patient using a machine learning classifier, which can be based on collected imaging scans of the condition (per [0024]-[0027]), the diagnosed condition (i.e. injury type), and use other current inputs like blood biomarkers and non-invasive measurements as noted in [0030] & [0032], considered equivalent to context information regarding the patient. [0018]-[0020], [0028], [0037], & [0040] further note the machine learning classifier is trained from historical data available for typical emergency situations, including image data for different situations with different features); and

In summary, Rapaka teaches a system for classifying and evaluating a patient in an emergency situation. The system utilizes both past and current patient information in its analysis, including data related to patient symptoms, CT imaging, blood biomarkers, and other types of data (Rapaka [0032]). Rapaka further notes that the current patient data can be provided in many ways, including directly from the patient while in an ambulance or patient upon placing an emergency call (see [0074]). Para. [0074] further teaches that an emergency call and subsequent triage evaluation can be triggered by a wearable sensor system collecting continuous physiological parameters for a patient. Accordingly, although Rapaka fails to explicitly disclose activating, by a system operatively coupled to a processor, one or more sensors in association with initiation of an incident report for an injury endured by a patient, this reference does teach both the gathering of current patient information upon initiation of an incident report (i.e. by obtaining current patient data directly from a patient when the patient places an emergency call) as well as that current patient information can be provided to the system from wearable sensors. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the means of obtaining current patient information in association with an incident report to include activating one or more sensors for such a purpose because Rapaka teaches that sensors may be a source of current patient information and use of sensors activated to provide the current state of the patient would provide the benefit of including objective physiological information about the patient’s abnormal parameters (as suggested by Rapaka [0074]). 
In summary, Rapaka teaches a system that uses machine learning to evaluate various types of patient data to classify and provide a risk evaluation of an emergency condition for a patient. The system further determines an outcome for the patient as noted in [0039]: “The outcome is a prediction of results of a given treatment and/or due to a condition” The outcome may be a length of occurrence of the condition without treatment, a life expectancy with and/or without treatment, reoccurrence, or other information depending [on] various treatment options.” Thus the reference contemplates determining some kind of patient reaction to various treatment options. However, it fails to explicitly disclose an affinity determination process in the manner Applicant intends, that is determining, by the system, one or more affinities of the patient related to a treatment plan for the injury, the one or more affinities being based on one or more monitored behavioral reactions of the patient to the treatment plan that occur during treatment of the patient according to the treatment plan, wherein the one or more behavioral reactions comprises monitored body movements of the patient.
However, Sharma teaches determining, by a system, one or more affinities of the patient related to a treatment plan for the injury, the one or more affinities being based on one or more monitored behavioral reactions of the patient to the treatment plan that occur during treatment of the patient according to the treatment plan (Sharma Fig. 4, [0071]-[0073], noting analysis of patient feedback during a treatment (including subjective and objective feedback considered equivalent to monitored behavioral reactions such as patient-provided pain scores and physiological measurements, per [0068]-[0069]) to determine whether the ongoing treatment is successfully reducing pain symptoms, considered equivalent to an affinity to the treatment plan because reduction of pain symptoms is a positive outcome of a treatment that a patient would have a positive ‘affinity’ for, while failure to reduce pain symptoms (or an increase of pain) is a negative outcome of a treatment that a patient would have a negative ‘affinity’ for). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the treatment outcome-aware system of Rapaka to include evaluation of a patient’s affinity for a particular treatment as in Sharma in order to allow for the adjustment of a chosen therapy that is not working to effect a desired treatment outcome, as suggested by Sharma [0010]-[0011]. 
Thus, Rapaka in view of Sharma teaches a system that can classify and evaluate an emergency condition for a patient and then determine a patient’s affinity for a given treatment based on patient-provided feedback like pain scores and physiological measurements (i.e. monitored behavioral reactions). However, the combination fails to explicitly disclose that such monitored behavioral reactions specifically include monitored body movements of the patient. However, Baeuerle teaches the use of monitored body movements of a patient to evaluate pain or other bodily states of a patient (such as anxiety, happiness, fear, feverishness, etc., equivalent to affinities) in real time (Baeuerle [0007], [0012]-[0013], [0063]-[0064]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the affinity detection methods of the combination (i.e. evaluation of patient-provided pain scores and physiological measurements) to include evaluation of patient bodily state based on body movements as in Baeuerle in order to provide a more objective, repeatable means of measuring a patient’s bodily state (equivalent to affinity) that does not rely on self-reported data from patients and does not require patient awareness of the monitoring sensors, as suggested by Baeuerle [0001] & [0037].
Claim 5
Rapaka in view of Sharma and Baeuerle teaches the system of claim 1, and the combination further teaches wherein the computer executable components further comprise: a treatment plan generation component that employs the one or more machine learning models to determine the treatment plan for treating the patient, based at least on the injury classification, the risk evaluation or both (Rapaka [0071], [0080], noting a variety of treatments and subsequent outcomes from previous similar patients (i.e. patients with the same condition / injury type / injury characteristics / risk level / patient context) are considered and presented to guide decision making for treating the patient; see also Sharma [0045], [0066], noting a particular treatment or therapy is identified for facilitation to a patient based on the patient’s characteristics (analogous to injury classification) and what has previously been found to be effective for similar patients; the results/affinities of treatments for certain patients is evaluated as the treatments are applied and added to the system’s analytics database to guide future decision-making for similar patients as noted in Fig. 4, [0046], & [0072]-[0073] such that the method of treatment identification by the analytics engine is considered equivalent to employing a machine learning model). 
Claim 7
Rapaka in view of Sharma and Baeuerle teaches the system of claim 1, and the combination further teaches wherein the computer executable components further comprise: a guidance component that conveys, in a format observable by a treating entity, one or more updates to the treatment plan to a device to be observed by the treating entity (Rapaka [0080], [0092], noting a display device is utilized to present outputs of the system to a user, e.g. a clinician, to guide decision making for treating the patient; see also Sharma [0112]-[0113], noting a communicating device used to communicate information related to the treatment with a health physician, i.e. information that would include an adjusted (updated) treatment).
Claims 8 and 28
Rapaka in view of Sharma and Baeuerle teaches the system of claim 1, and the combination further teaches wherein the computer executable components further comprise: a behavior prediction component that predicts the one or more behavioral reactions for the patient based on the treatment plan and provision of the treatment plan (Sharma [0066], noting a treatment is selected for a patient based on treatments that have previously provided a satisfactory outcome (i.e. a positive affinity) for patients with similar characteristics; choosing a treatment expected to elicit a positive affinity from a patient is considered equivalent to predicting the one or more behavioral reactions for the patient (e.g. predicting a positive reaction)). 
Claim 28 recites substantially similar limitations as claim 8, and is also rejected as above. 
Claims 9 and 27
Rapaka in view of Sharma and Baeuerle teaches the system of claim 1, and the combination further teaches wherein the computer executable components further comprise: P201706411US01Page 46 of 50a plan updating component that generates, during treatment of the patient according to the treatment plan, one or more updates to the treatment plan, based on the one or more affinities of the patient (Sharma [0070]-[0073], noting use of patient feedback to determine whether the treatment is achieving desired outcomes (i.e. a patient affinity), and adjustment of the ongoing treatment based on the determination). 
Claim 27 recites substantially similar limitations as claim 9, and is also rejected as above. 
Claim 11
Rapaka in view of Sharma and Baeuerle teaches the system of claim 1, and the combination further teaches wherein the computer executable components further comprise: a monitoring component that monitors feedback information regarding the one or more behavioral reactions of the patient in response to facilitation of the treatment plan, wherein the affinity component employs the feedback information to determine the one or more affinities (Sharma Fig. 4, [0071]-[0073], noting analysis of patient feedback during a treatment (including subjective and objective feedback received by the equivalent of a monitoring component as in [0068]-[0069]) to determine whether the ongoing treatment is successfully reducing pain symptoms, i.e. an affinity as explained above). 
Claim 13
Rapaka in view of Sharma and Baeuerle teaches the system of claim 11, and the combination further teaches wherein the feedback information comprises interaction data captured via one or more sensors regarding one or more interactions between the patient and one or more treating entities that facilitate treatment according to the treatment plan (Sharma [0068], noting feedback information can be obtained from sensors capturing a patient’s response to a treatment provided by a device, i.e. the feedback is based on an ongoing treatment interaction between a patient and the medical device providing the treatment (a treating entity that facilitates treatment according to the treatment plan)). 
Claims 21 and 29
Rapaka in view of Sharma and Baeuerle teaches the system of claim 8, and the combination further teaches wherein the executable components further comprise: a behavior regulation component that determines one or more responsive actions to minimize harm to the patient attributable to the one or more behavioral reactions; and a plan updating component that generates one or more updates to the treatment plan, based on the one or more responsive actions (Sharma [0073], noting that if the patient feedback indicates that pain reduction is not achieved or the therapy is regressing (i.e. harm attributable to the one or more behavioral reactions), the system will select and implement a different, adjusted treatment to try to mitigate the pain/harm experienced by the patient).  
Claim 29 recites substantially similar limitations as claim 21, and is also rejected as above. 
Claim 22
Rapaka in view of Sharma and Baeuerle teaches the system of claim 1, and the combination further teaches wherein the affinity component further determines, during the treatment of the patient according to the treatment plan, the one or more affinities of the patient related to the treatment plan (Sharma Fig. 4, [0071]-[0073], noting analysis of patient feedback during a treatment to determine whether the ongoing treatment is successfully reducing pain symptoms, i.e. an affinity as explained above).  
Claim 23
Rapaka in view of Sharma and Baeuerle teaches the system of claim 1, and the combination further teaches wherein the affinity component further determines one or more affinities of the patient related to the treatment plan, based on one or more physiological reactions of the patient to the treatment plan (Sharma Fig. 4, [0071]-[0073], noting analysis of patient feedback during a treatment (including subjective and objective feedback such as physiological reactions as in [0068]) to determine whether the ongoing treatment is successfully reducing pain symptoms, i.e. an affinity as explained above).  
Claim 31
Rapaka in view of Sharma and Baeuerle teaches the method of claim 15, and the combination further teaches use of a display device to output treatment-related information to a user (e.g. a clinician) to guide decision making for treating the patient (Rapaka [0080], [0092], noting a display device is utilized to present outputs of the system to a user, e.g. a clinician, to guide decision making for treating the patient; see also Sharma [0112]-[0113], noting a communicating device used to communicate information related to the treatment with a health physician). However, the present combination fails to explicitly disclose rendering, by the system, the treatment plan information using augmented reality techniques that overlay visual information or indicators onto a live view of the patient or incident environment, wherein the rendering is via a heads-up display, goggles, glasses, or another augmented reality display device. However, Baeuerle does additionally teach that it is useful to render information related to a treatment using visual indicators overlaid onto a live view of the patient using an augmented reality display device in order to facilitate a better understanding of what a patient is feeling over the course of care (Baeuerle [0105]). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the information display techniques of the combination to include the rendering of treatment information overlaid onto a patient at an AR device as in Baeuerle in order to allow a patient, physician, nurse, or other user of the system to better understand aspects of the patient’s care as it occurs (as suggested by Baeuerle [0105]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaka in view of Sharma, Baeuerle, and Bozsak et al. (US 20190388002 A1).
Claim 20
Rapaka teaches a computer program product for facilitating treating a patient for an injury, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component (Rapaka Fig. 6, [0089]-[0090], noting processor 13 executing the processing instructions of non-transitory computer-readable storage medium 15) to: 

classify, by the processing component, a type of the injury endured by the patient (Rapaka [0038]-[0039], noting the system diagnoses a condition of a patient, such as a cause of an emergency; this is considered equivalent to classifying a type of injury endured by a patient); 
employ, by the processing component, one or more machine learning models to estimate a risk level associated with the injury based on the type of the injury and on context regarding the patient (Rapaka [0038]-[0039], [0041], noting the system determines a risk for a patient using a machine learning classifier, which can be based the diagnosed condition (i.e. injury type) and use other current inputs like blood biomarkers and non-invasive measurements as noted in [0030] & [0032], considered equivalent to context information regarding the patient); 

receive, by the processing component, electronic transmission of the treatment plan to a device at a location associated with the patient,  (Rapaka [0080], [0092], noting a display device is utilized to present outputs of the system (e.g. treatment plan information) to a user, e.g. a clinician, to guide decision making for treating the patient; the display device is considered to be a device at a location associated with the patient because the clinician may be engaged in treating the patient at a particular location such as an emergency room or ambulance as in [0016] & [0027]).
In summary, Rapaka teaches a system for classifying and evaluating a patient in an emergency situation. The system utilizes both past and current patient information in its analysis, including data related to patient symptoms, CT imaging, blood biomarkers, and other types of data (Rapaka [0032]). Rapaka further notes that the current patient data can be provided in many ways, including directly from the patient while in an ambulance or patient upon placing an emergency call (see [0074]). Para. [0074] further teaches that an emergency call and subsequent triage evaluation can be triggered by a wearable sensor system collecting continuous physiological parameters for a patient. Accordingly, although Rapaka fails to explicitly disclose activating one or more sensors in association with initiation of an incident report for the injury endured by the patient, this reference does teach both the gathering of current patient information upon initiation of an incident report (i.e. by obtaining current patient data directly from a patient when the patient places an emergency call) as well as that current patient information can be provided to the system from wearable sensors. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of obtaining current patient information in association with an incident report to include activating one or more sensors for such a purpose because Rapaka teaches that sensors may be a source of current patient information and use of sensors activated to provide the current state of the patient would provide the benefit of including objective physiological information about the patient’s abnormal parameters (as suggested by Rapaka [0074]). 
In summary, Rapaka teaches a system that uses machine learning to evaluate various types of patient data to classify and provide a risk evaluation of an emergency condition for a patient. The system further determines an outcome for the patient as noted in [0039]: “The outcome is a prediction of results of a given treatment and/or due to a condition” The outcome may be a length of occurrence of the condition without treatment, a life expectancy with and/or without treatment, reoccurrence, or other information depending [on] various treatment options.” Thus the reference contemplates determining some kind of patient reaction to various treatment options. However, it fails to explicitly disclose affinity evaluation in the manner Applicant intends, that is determining one or more affinities of the patient related to a treatment plan for the injury, the one or more affinities being based on one or more monitored behavioral reactions of the patient to the treatment plan that occur during treatment of the patient according to the treatment plan, wherein the one or more behavioral reactions comprises monitored eye movements determined by eye tracking sensors.
However, Sharma teaches determining one or more affinities of the patient related to a treatment plan for the injury, the one or more affinities being based on one or more monitored behavioral reactions of the patient to the treatment plan that occur during treatment of the patient (Sharma Fig. 4, [0071]-[0073], noting analysis of patient feedback during a treatment (including subjective and objective feedback considered equivalent to monitored behavioral reactions such as patient-provided pain scores and physiological measurements, per [0068]-[0069]) to determine whether the ongoing treatment is successfully reducing pain symptoms, considered equivalent to an affinity to the treatment plan because reduction of pain symptoms is a positive outcome of a treatment that a patient would have a positive ‘affinity’ for, while failure to reduce pain symptoms (or an increase of pain) is a negative outcome of a treatment that a patient would have a negative ‘affinity’ for). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the treatment outcome-aware system of Rapaka to include evaluation of a patient’s affinity for a particular treatment as in Sharma in order to allow for the adjustment of a chosen therapy that is not working to effect a desired treatment outcome, as suggested by Sharma [0010]-[0011]. 
Thus, Rapaka in view of Sharma teaches a system that can classify and evaluate an emergency condition for a patient and then determine a patient’s affinity for a given treatment based on patient-provided feedback like pain scores and physiological measurements (i.e. monitored behavioral reactions). However, the combination fails to explicitly disclose that such monitored behavioral reactions specifically include monitored eye movements determined by eye tracking sensors. However, Baeuerle teaches the use of eye tracking sensors to monitor eye movements of a patient to evaluate pain or other bodily states of the patient (such as anxiety, happiness, fear, feverishness, etc., equivalent to affinities) in real time (Baeuerle [0007]-[0008], [0041]-[0042]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the affinity detection methods of the combination (i.e. evaluation of patient-provided pain scores and physiological measurements) to include evaluation of patient bodily state based on eye movements from eye tracking sensors as in Baeuerle in order to provide a more objective, repeatable means of measuring a patient’s bodily state (equivalent to affinity) that does not rely on self-reported data from patients and does not require patient awareness of the monitoring sensors, as suggested by Baeuerle [0001] & [0037].
In summary, Rapaka in view of Sharma and Baeuerle teaches a system that can classify and evaluate an emergency condition for a patient, determine a patient’s affinity for a given treatment, and provide treatment planning outputs to a clinician device. However, the present combination does not specify a particular format for the treatment planning output, and thus fails to explicitly disclose that such treatment planning outputs electronically received at a clinician device are received in the form of a text message or computer generated audio. However, Bozsak teaches that many suitable formats of treatment planning outputs are available at a clinician device, including audible feedback (Bozsak [0055], [0075], [0262]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the receipt of treatment planning outputs at a clinician device as in the combination to specifically include audible outputs as in Bozsak because Bozsak shows that this is a well-known and suitable means of communicating treatment planning outputs to a clinician (as suggested by Bozsak [0055] & [0075]). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaka in view of Sharma and Baeuerle as applied to claim 1 above, and further in view of Eshelman et al. (US 20190139631 A1).
Claim 24
Rapaka in view of Sharma and Baeuerle teaches the system of claim 1, showing a system that can estimate a risk level based on machine learning analysis of patient information. However, the combination fails to explicitly disclose that the machine learning-based risk level is estimated additionally based on context information regarding a treating entity facilitating the treatment plan. However, Eshelman teaches that a patient acuity (i.e. risk) level is improved when characteristics of treatment provided to a patient that reflect a treatment provider’s experience and expertise (i.e. context information regarding a treatment entity) are taken into account in addition to health indicators about a patient (Eshelman [0004]-[0005], [0046]-[0047], noting a clinician acuity assessment index estimated by a machine learning model that incorporates both patient health indicators and characteristics of treatments provided to the patient, considered equivalent to context information regarding a treating entity). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the risk estimation method of the combination to additionally include consideration of treatment characteristics reflecting a treatment provider’s experience as in Eshelman in order to provide a more robust and/or accurate indicator of patient acuity/risk than an indicator that just considers patient health parameters, as suggested by Eshelman [0005] & [0046]-[0047]. 


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaka in view of Sharma and Baeuerle as applied to claims 1 and 8 above, and further in view of Nag et al. (US 20200219611 A1).
Claim 25
Rapaka in view of Sharma and Baeuerle teaches the system of claim 8, but the combination fails to explicitly disclose wherein the behavior prediction component further predicts one or more behavioral reactions for a treating entity facilitating the treatment plan, the prediction being based on one or more of the treatment plan, context information regarding the treating entity, or context information regarding the patient. However, Nag teaches using a behavior prediction component to predict behavioral reactions for a treating entity facilitating a treatment plan based on context information regarding the treating entity (Nag [0034]-[0035], [0057], noting a safety controller (analogous to the computing elements making up the behavior prediction component of the combination) analyzes shift and other healthcare provider information (i.e. context information regarding a treating entity) to identify a treatment provider likely to engage in hazardous behaviors such as diversion and/or mishandling of a substance (i.e. one or more behavioral reactions) during facilitation of a treatment plan). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the facilitation of treatments to a patient as in the system of the combination such that a treatment entity is monitored and identified for likely hazardous behaviors as in Nag in order to allow for protective workflows to be implemented to prevent and/or mitigate predicted hazardous behaviors that might occur during certain treatment plans, e.g. diversion or mishandling of controlled substances like pain medication (as suggested by Nag [0033] & [0036]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Rapaka in view of Sharma and Baeuerle as applied to claims 1 and 7 above, and further in view of Dobson (US 20200234825 A1).
Claim 26
Rapaka in view of Sharma and Baeuerle teaches the system of claim 7, showing a system that includes a communication device for presenting information related to treatments to a user. However, the combination fails to explicitly disclose wherein the guidance component further accesses and provides treatment plan information or guidance to a treating entity identified as a friend, family member or contact of a treating entity facilitating the treatment plan, or guidance to a patient treated by a treating entity identified as a friend, family member or contact of the treating entity. 
However, Dobson teaches that a user may interconnect with other users having similar diagnoses, symptoms, conditions, complications, treatments, or otherwise as well as friends, family, doctors, etc., particularly via suggestions provided by a computerized system (Dobson abstract, [0013], [0043]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the diagnostic and treatment system of the combination to include social networking features such that a user may use a communication device to access and connect with other users such as friends, family, or other users with similar conditions as in Dobson in order to allow a user to find resources and learn from the experiences of others who have similar medical conditions as them or their loved ones that have been suggested to them, as suggested by Dobson [0009] & [0013]. 

Subject Matter Free of Prior Art
The following is a statement of reasons for the indication of allowable subject matter: 
The subject matter of claim 19 as presently drafted is found to be free of prior art. The combination of Rapaka, Sharma, and Baeuerle teaches the computer implemented method of claim 15 (as explained above), and further teaches conveying, by the system, in a format observable by a treating entity, one or more updates to the treatment plan to a device to be observed by the treating entity (Rapaka [0080], [0092], noting a display device is utilized to present outputs of the system to a user, e.g. a clinician, to guide decision making for treating the patient; see also Sharma [0112]-[0113], noting a communicating device used to communicate information related to the treatment with a health physician, i.e. information that would include an adjusted (updated) treatment). However, none of these references explicitly disclose wherein the one or more machine learning models comprise a time information fusion-based approach for video data, wherein the video data is considered a plurality of fixed-sized segments and the one or more machine learning models extend connectivity of the network in time dimension to learn spatio-temporal features for classification based on a plurality of connectivity patterns comprising early fusion, slow fusion or late fusion. Further, an updated prior art search did not identify any additional prior art references that when considered in combination with Rapaka, Sharma, and Baeuerle would render this subject matter obvious. 
The use of a time information fusion-based approach for analyzing video and/or health data and training a machine learning classifier like a neural network as recited in claim 19 was found in at least Karpath et al. (Reference U on the accompanying PTO-892), Petscharnig et al. (Reference V on the accompanying PTO-892), Rodriguez-Moreno et al. (Reference W on the accompanying PTO-892), and Li et al. (CN 109585020 A). However, because none of Rapaka, Sharma, and Baeuerle utilize a convolutional neural network analyzing video segments to estimate the risk level of the analyzed injury, it would not have been obvious to one of ordinary skill in the art to apply the video analysis and CNN time information fusion-based learning approaches of the Karpath, Petscharnig, Rodriguez-Moreno, and Li to arrive at the invention of claim 19. Accordingly, claim 19 is found to be free of prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679.  The examiner can normally be reached on M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626               

/EVANGELINE BARR/Primary Examiner, Art Unit 3626